UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1603



LISA ANN LEE,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF TRANSPORTATION,
Division Four-Resident Engineer's Office; DON
DUPREE, in his individual and official capac-
ity; THOMAS M. MCKEEL, a/k/a Mike McKeel, in
his official and individual capacity; KATHY
UNDERWOOD HAYES, in her official and individ-
ual capacity; JOHNNY B. VICK, in his official
and individual capacity; CLAUDIA R. SPEED, in
her official and individual capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-98-967-5-BR(2))


Submitted:   September 21, 2000       Decided:   September 27, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa Ann Lee, Appellant Pro Se. Tina Ann Krasner, Assistant Attor-
ney General, Sarah Ann Lannom, Assistant Attorney General, Raleigh,
North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Lisa Ann Lee appeals the district court’s order granting the

Defendants’ motion for summary judgment on her employment discrim-

ination complaint.   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.    See Lee v. North

Carolina Dep’t of Transportation, No. CA-98-967-5-BR(2) (E.D.N.C.

Apr. 4, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2